                           UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF LOUISIANA
                                LAKE CHARLES DIVISION
GUADALUPE DELAROSA, JR.                            CIVIL ACTION NO. 2:18-00186

VERSUS                                             JUDGE SUMMERHAYS
PACKAGING CORP. OF AMERICA, INC.,                  MAG. JUDGE KAY
ET AL

                                        JUDGMENT
        For the reasons set forth in the Report and Recommendation of the Magistrate Judge, as

supplemented by the Court’s Ruling issued this date, and after a de novo review of the record,

including the objections filed by Plaintiff, and having determined that the findings and

recommendation are correct under the applicable law;

        IT IS ORDERED that Plaintiff’s Motion to Remand (Rec. 9) and Plaintiff’s Motion to

Amend (Rec. 15) are DENIED.

        IT IS FURTHER ORDERED that all claims brought against Timothy Wohlers,

individually, are DISMISSED WITHOUT PREJUDICE.

        THUS DONE AND SIGNED in Lafayette, Louisiana on this 13th day of November, 2018.




                      __________________________________________
                              ROBERT R. SUMMERHAYS
                          UNITED STATES DISTRICT JUDGE
